Case 3:21-cv-00284 Document1 Filed 05/06/21 Page 1 of;

 
   

 

 

 

 

RORY L. PERRY Ii, CLERK
U.S. District Court
Southern District of West Virginia

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

oe PAL (ot BA ALS

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

VERSUS CIVIL ACTION NO. 3. 2(- Cv- 28Y
(Number to be assigned by Court)

LV Ou ynt CaS Covers
\" Inc ub .

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT

I, Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?
Case 3:21-cv-00284 Document1 Filed 05/06/21 Page 2 of 8 PagelD #: 2

B. If your answer to A is yes, describe each lawsuit in the space below. (Ifthere
is more than one lawsuit, describe the additional lawsuits on another piece of

paper, using the same outline).
1. Parties to this previous lawsuit:

Plaintiffs: J yt \ L AL Ky A ra

Cc

 

 

Defendants: (V/ AD andl
JF ; \
Co. fi obarcen

 

2. Court (if federal court, name the district; if state court, name the
county);

ly /) Lol 3 foto ¢ = (); Ste ict Cour f Soytiel

Nd

hn
fof

{)
‘Ls

Lao

~
f,
3

 

30 Docket Number: _ C CT — rH 19-5 ee

 

4, Name of judge to whom case was assigned:
Charyl A Lied
5. Disposition (for example: Was the case dismissed? Was it appealed?

Is it still pending?

VEY \d IN
/ >?

 

6. Approximate date of filing lawsuit: hot /

 

Ts Approximate date of disposition:
Ill. Parties

Case 3:21-cv-00284 Document1 Filed 05/06/21 Page 3 of 8 PagelD #: 3

WAS
II. Place of Present Confinement: Lk { _)

 

A. Is there a prisoner grievance procedure in this institution?
Yes* No
B. Did you present the facts relating to your complaint in the state prisoner

grievance procedure? ) N oh i Casd Ah 5 ¢ 1) 19

veh No. joe Wt App

WOQUdY
C. If you answer is YES: O Oy. LLCNC 23

1. What steps did you take? {Ile d Tud' iL df
Camo aint [ Cnel L Ethics Com dlet Af

2. What was the result? _ ¢-J/) Kaw ot tAl 5 4 srr

 

D. If your answer is NO, explain why not:

 

 

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional

plaintiffs, if any.)

A. Name of Plaintiff:

 

Address:

 

B. Additional Plaintiff(s) and Address(es):

 

 

 

 
Case 3:21-cv-00284 Document1 Filed 05/06/21 Page 4 of 8 PagelD #: 4

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

C, Defendant:

 

is employed as:

 

at

 

D. Additional defendants:

 

 

 

 

IV. Statement of Claim
State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal.arguments or cite any cases or statutes. If you intend to allege a

number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

Z we Ss  3entanc cal ZO ALCS Holation Tn
Qorl tov ning {om Q tpett Cole Gr in|
Donb and | tcl ef.) wef _® on ASD
pills_Ioar le bev end current) { hay
oye Care Cloan , bub wae not

os fog i) four
my sell trek yen “it was 4 hoo
wile and Brotde Reset of mf
; ) .
ho \ A> Lt wr de (P 0m. WG
} 4 Zp ?

 
 
Case 3:21-cv-00284 Document1 Filed 05/06/21 Page 5 of 8 PagelID #: 5

IV. Statement of Claim (continued):

My Aunt tUnzle diol dat art the hoktedtur

ey Luamkod Me 49 serye Satl 4! me tre

la dA it wg oe By Pons pans 3 |
hay Continued Jy ovtow my Molatton
OLY Rock ky Roy Jo TC Arere Lag Mo feccen -
And 4 Che s and fees fre did Uy Ke tres
Walstids — Lay (o-pe— Yori tev lalate Me
and _% PT De! Hcy Tobe

er \p at mv Duut Wall iw ey ibid a to

V. Relief An Wilf 4 /) Yew Ol | ( nN
{1 Y\ eh LAD TChn wd 1€ eine

State briefly exactly what you want the court to do for you. Make no Ye mM | Ss

Cite no cases or l(c, Hof
L

watd Iho ty Cat Linle A lealeaf
ml Poh pe Who sal ).o 4 th Produ
Aun orl £ belle, thoy Wolatiy
W_W chk ee % hw Many athep
pda oe they dei ny Aii's tp wash yy
Lu/V/ Monap | Tale ” 14 wi Cyl
Cage 2iuor! Py tal zlpbe Blears?
Nee YY} 0

 

 
Case 3:21-cv-00284 Document1 Filed 05/06/21 Page 6 of 8 PagelD #: 6

Vv. Relief (continued)):

 

 

 

 

 

VII. Counsel

 

A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s Vr
/0
B. Have you made any effort to contact a private lawyer to determine if he or she

would represent you in this civil action?

Yes No Hx

If so, state the name(s) and address(es) of each lawyer contacted:

 

 

If not, state your reasons: Lm iD) (CG XC LQ tay

TAs hed tp Can had Esl af
And /Als Ligse.. loke fp fi Cp

Have you previously had a lawyer S netente you in a civil Ap in this’
court?

\
Sy
Yes No
Case 3:21-cv-00284 Document1 Filed 05/06/21 Page 7 of 8 PagelD #: 7

If so, state the lawyer’s name and address:

 

 

{ff
y

A/ {
Signed this day of f lay nf! ,

 

N

Baa

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on Mean Y a 02 [ .

(Date)

Signature of MovantiPlaintift

 

Signature of Attorney
(if any)
 

 

 

Bil Ops LaseG:21-cv-00284 Document 1. Filed 05/06/21 Page 8 of 8 PagelD #: 8
AVE Bitanjon DP a
Pap bers o/)-2 bly D4uy¢ oe ee This person is ah mate

 

at

Clelk VS Distiet Cocks

Sidney K. Chrste Fen 3/AG

46 ‘Sly Hve Fre 10
ly Au tivyte Ws AST! GCS

  
 
